Citation Nr: 1410856	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $3,000, to include the validity of the debt.


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1999 to June 2003.

This case comes before the Board of Veteran's Appeals (Board) on appeal of a July 2010 rating decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit sought on appeal. 

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 


FINDINGS OF FACT

1.  The Veteran was aware when he sought the advance of education benefits for the Fall 2009 term, that he might be required to repay the advance. 

2.  The Veteran received a check on October 5, 2009, for $3,000 as an advance on his education benefits payments. 

3.  The Veteran's educational institution then received payment of the Veteran's educational benefits. 

4.  The Veteran's income, with consideration of the cost of life's basic necessities, is sufficient to permit repayment of the balance of the indebtedness. 

5.  Collection of the indebtedness would not nullify the purpose for which benefits were intended. 

6.  Failure to make restitution would result in unjust enrichment.

7.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

8.  The Veteran was not solely at fault in the creation of the overpayment of VA education benefits.





CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $3,000 is valid, waiver is not appropriate.  38 U.S.C.A.  §§ 3322, 332, 5302, 5304 (West 2002); 38 C.F.R.  §§ 1.911, 1.955, 1.962, 21.9695 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Whenever an overpayment has been made to an eligible person for DEA benefits, the amount of such overpayment shall constitute a liability of such eligible person to the United States.  38 U.S.C.A. § 3685(a) (West 2002).  Overpayments created by the retroactive discontinuance of compensation benefits will be subject to recovery by the Government of the United States unless waived.  38 C.F.R. § 3.660 (2013).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 C.F.R. § 1.962(b)(2).  In this regard, the appellant has timely filed her request for waiver of indebtedness with respect to the two individual debts at issue. 
The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2013); See also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his/her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171  (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Veteran certified that he received an advancement on October 5, 2009, in the amount of $3,000.  The Veteran had previously been in receipt of education benefits under the Montgomery GI Bill (Chapter 30).  The purpose of the advance payment was to provide temporary financial relief until the Veteran's claim for benefits for Fall 2009 could be processed.  The Veteran then received benefits for Fall 2009.   

On the October 2009 form, the Veteran acknowledged that he understood that the advancement represented a payment of his education benefits for the Fall 2009 term that would be deducted from his future benefits and that he understood that receipt of the advancement check could result in a duplicate payment or an overpayment.  He also acknowledged that he would be responsible for repaying any duplicate payment or overpayment.  

In February 2010, VA Debt Management Center (DMC) began collections of the advance payment.  VA received the Veteran's request for a waiver of his $3,000 advancement on June 9, 2010.  

A waiver of recovery of an overpayment or waiver of collection of any indebtedness is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  In a July 2010 decision, the VA Committee on Waivers and Compromises explicitly determined that there was no evidence of fraud, misrepresentation, or bad faith. Upon review of the record, the Board also concludes that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case. 

Given that preliminary finding, the dispositive question before the Board is whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.
2.  Balancing of faults.  Weighing fault of the debtor against VA fault.
3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

As an initial matter, the Board finds that the Veteran was not solely at fault in creating the debt.  The Veteran asked for an advance, he was given an advance, then VA paid his educational institution for the same period.  

The Veteran asserts that repayment of the advancement would cause him undue hardship.  The Veteran submitted a Financial Status Report dated in June 2010.  He reported that he was not married.  He reported having a dependent minor.  The Veteran stated that his total monthly net income was $2,574.52 but that his expenses totaled $3,203.36.  The Veteran reported that this leaves him with a monthly deficit of $628.84.   

Although information provided by the Veteran in his Financial Status Report indicate that his monthly expenses are currently greater than his income at this time, this financial hardship appears temporary in nature.  Based on the Veteran's age and future earning potential, the Veteran will not experience significant financial hardship over the next few years (the amount in question is limited).  Therefore, the Board finds that recovery of the debt will not impose an undue financial hardship. 

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended. The law specifically prohibits duplicate payments.  Therefore, in this case, the recovery of the overpayment does not defeat the purpose for which the benefits were intended.

Regarding unjust enrichment, the Veteran received his full VA education benefits as well as the advancement.  Therefore, he did receive a duplicate payment.  Thus, failure to make restitution would result in unfair gain to the Veteran.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA granting of an advancement.

Therefore, the Board concludes that collection of the debt would not violate the standard of equity and good conscience.  The Veteran was unjustly enriched by receiving both education benefits and an advancement simultaneously.  Moreover, collection of the debt would not deprive him and his family of basic necessities. 

As the preponderance of the evidence is against the petition for a waiver of the overpayment debt, the "benefit of the doubt" rule is not for application, and the waiver must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits. See Barger v. Principi, 16 Vet. App. 132, 138  (2002) (the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims as the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

In reaching this decision, the Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his/her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  In addition, by regulation it is required that when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he or she may informally dispute the debt, or the amount of the debt; that he or she may request a waiver; that he or she may request a hearing; and that he or she may appeal the underlying debt. 38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt. 38 C.F.R. § 1.911(d).  In the instant case, this information was provided to the appellant in a February 2010, the September 2010 decision denying a waiver, and the November 2010 statement of the case. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any additional evidence that has not been obtained.  Accordingly, the Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required.


ORDER

Entitlement to a waiver of indebtedness in the calculated amount of $3,000 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


